                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------x
                                                          :
In re                                                     :
                                                          :   Chapter 11
ALPHA ENTERTAINMENT LLC,                                  :
                                                          :   Case No. 20-10940 (LSS)
                  Debtor.1                                :
                                                          :
----------------------------------------------------------x

          NOTICE OF FILING OF AMENDED LIST OF CREDITORS WHO HAVE
           THE 25 LARGEST UNSECURED CLAIMS AND ARE NOT INSIDERS

       PLEASE TAKE NOTICE THAT on April 13, 2020, the above-captioned debtor and
debtor-in-possession (the “Debtor”) filed its List of Creditors Who Have the 25 Largest
Unsecured Claims and Are Not Insiders (the “Original Top 25 List”).

       PLEASE TAKE FURTHER NOTICE THAT attached hereto as Exhibit 1 is an
amended Top 25 List (the “Amended Top 25 List”). For ease of reference, attached hereto as
Exhibit 2 is a copy of the Amended Top 25 List marked against the Original Top 25 List.


Dated: April 14, 2020                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, DE
                                                    /s/ Shane M. Reil
                                                    Michael R. Nestor (No. 3526) (mnestor@ycst.com)
                                                    Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                    Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                    Travis G. Buchanan (No. 5595) (tbuchanan@ycst.com)
                                                    Shane M. Reil (No. 6195) (sreil@ycst.com)
                                                    Matthew P. Milana (No. 6681) (mmilana@ycst.com)
                                                    1000 N. King Street
                                                    Rodney Square
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1253

                                                    Proposed Counsel to the Debtor and Debtor in
                                                    Possession


1
 The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s
mailing address is 1266 East Main St., Stamford, CT 06902.


01:16243281.1
                 EXHIBIT 1

             Amended Top 25 List




26350986.1
)LOO LQ WKLV LQIRUPDWLRQ WR LGHQWLI\ WKH FDVH

'HEWRU QDPH $OSKD (QWHUWDLQPHQW //&
8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH 'LVWULFW RI 'HODZDUH
&DVH QXPEHU LI NQRZQ  

                                                                                                                                ; &KHFN LI WKLV LV DQ
                                                                                                                                        DPHQGHG ILOLQJ

2IILFLDO )RUP 
&KDSWHU  RU &KDSWHU  &DVHV /LVW RI &UHGLWRUV :KR +DYH WKH  /DUJHVW
8QVHFXUHG &ODLPV DQG $UH 1RW ,QVLGHUV                                                                                                             

$ OLVW RI FUHGLWRUV KROGLQJ WKH  /DUJHVW XQVHFXUHG FODLPV PXVW EH ILOHG LQ D &KDSWHU  RU &KDSWHU  FDVH ,QFOXGH FODLPV ZKLFK WKH GHEWRU
GLVSXWHV 'R QRW LQFOXGH FODLPV E\ DQ\ SHUVRQ RU HQWLW\ ZKR LV DQ LQVLGHU DV GHILQHG LQ  86&     $OVR GR QRW LQFOXGH FODLPV E\
VHFXUHG FUHGLWRUV XQOHVV WKH XQVHFXUHG FODLP UHVXOWLQJ IURP LQDGHTXDWH FROODWHUDO YDOXH SODFHV WKH FUHGLWRU DPRQJ WKH KROGHUV RI WKH 
/DUJHVW XQVHFXUHG FODLPV

    1DPH RI FUHGLWRU DQG FRPSOHWH      1DPH WHOHSKRQH QXPEHU       1DWXUH RI WKH      ,QGLFDWH LI   $PRXQW RI XQVHFXUHG FODLP
    PDLOLQJ DGGUHVV LQFOXGLQJ ]LS     DQG HPDLO DGGUHVV RI FUHGLWRU FODLP              FODLP LV      ,I WKH FODLP LV IXOO\ XQVHFXUHG ILOO LQ RQO\ XQVHFXUHG
    FRGH                               FRQWDFW                        IRU H[DPSOH      FRQWLQJHQW   FODLP DPRXQW ,I FODLP LV SDUWLDOO\ VHFXUHG ILOO LQ
                                                                     WUDGH GHEWV       XQOLTXL      WRWDO FODLP DPRXQW DQG GHGXFWLRQ IRU YDOXH RI
                                                                     EDQN ORDQV        GDWHG RU     FROODWHUDO RU VHWRII WR FDOFXODWH XQVHFXUHG FODLP
                                                                     SURIHVVLRQDO       GLVSXWHG
                                                                     VHUYLFHV DQG                    7RWDO FODLP LI    'HGXFWLRQ IRU      8QVHFXUHG
                                                                     JRYHUQPHQW                       SDUWLDOO\          YDOXH RI           FODLP
                                                                     FRQWUDFWV                        VHFXUHG            FROODWHUDO RU
                                                                                                                         VHWRII

   67/28,6&219(17,21$1'                                          &RQWUDFW            ;&                                                
    9,6,7256&200,66,21
    &219(17,213/=                                                                        8
    67(
                                                                                              '
    67/28,602



   %(;(/ 1(3 ,17(*5$7('                                              &RQWUDFW                &                                             
    62/87,216
     %(7$ '5,9(                                                                              8
    3,776%85*+ 3$ 
                                                                                              '
   52%(57 672236                                                     (PSOR\HH                &                                             
     ( 0$,1 67                                                    FRQWUDFW
    67$0)25'                                                                        8
                                                                                              '
   ;26                                                               &RQWUDFW                &                                             
    32 %2; 
    $7/$17$ *$                                                                      8
                                                                                              '
   (/(9$7( 632576 3$571(56                                           6HUYLFHV                &                                             
     0$5,( 3 '(%$572/2
    :$<                                                                                       8
    6$17$ &/$5$ &$ 
                                                                                              '
    %5$1'                                                          *RRGV                   &                                             
    32 %2; 
    %26721 0$                                                                            8
                                                                                              '
   0$5& 75(670$1                                                     (PSOR\HH                &                                             
     ( 0$,1 67                                                    FRQWUDFW
    67$0)25'                                                                        8
                                                                                              '




2IILFLDO )RUP         &KDSWHU  RU &KDSWHU  &DVHV /LVW RI &UHGLWRUV :KR +DYH WKH  /DUJHVW 8QVHFXUHG &ODLPV                              3DJH 
'HEWRU   $OSKD (QWHUWDLQPHQW //&                                                                            &DVH QXPEHU LI NQRZQ 

    1DPH RI FUHGLWRU DQG FRPSOHWH    1DPH WHOHSKRQH QXPEHU       1DWXUH RI WKH   ,QGLFDWH LI   $PRXQW RI XQVHFXUHG FODLP
    PDLOLQJ DGGUHVV LQFOXGLQJ ]LS   DQG HPDLO DGGUHVV RI FUHGLWRU FODLP           FODLP LV      ,I WKH FODLP LV IXOO\ XQVHFXUHG ILOO LQ RQO\ XQVHFXUHG
    FRGH                             FRQWDFW                        IRU H[DPSOH   FRQWLQJHQW   FODLP DPRXQW ,I FODLP LV SDUWLDOO\ VHFXUHG ILOO LQ
                                                                   WUDGH GHEWV    XQOLTXL      WRWDO FODLP DPRXQW DQG GHGXFWLRQ IRU YDOXH RI
                                                                   EDQN ORDQV     GDWHG RU     FROODWHUDO RU VHWRII WR FDOFXODWH XQVHFXUHG FODLP
                                                                   SURIHVVLRQDO    GLVSXWHG
                                                                   VHUYLFHV DQG                 7RWDO FODLP LI    'HGXFWLRQ IRU      8QVHFXUHG
                                                                   JRYHUQPHQW                    SDUWLDOO\          YDOXH RI           FODLP
                                                                   FRQWUDFWV                     VHFXUHG            FROODWHUDO RU
                                                                                                                    VHWRII

   7,&.(70$67(5 %/8(',*,7$/                                       6HUYLFHV             &                                              
     &2//(&7,216 &(17(5
    '5,9(                                                                               8
    &+,&$*2 ,/ 
                                                                                        '
   -21$7+$1 +$<(6                                                 (PSOR\HH             &                                              
     ( 0$,1 67                                                 FRQWUDFW
    67$0)25'                                                                  8
                                                                                        '
 :,16721 0266                                                    (PSOR\HH             &                                              
    ( 0$,1 67                                                  FRQWUDFW
   67$0)25'                                                                   8
                                                                                        '
 .(9,1 *,/%5,'(                                                  (PSOR\HH             &                                              
    ( 0$,1 67                                                  FRQWUDFW
   67$0)25'                                                                   8
                                                                                        '
 -81( -21(6                                                      (PSOR\HH             &                                              
    ( 0$,1 67                                                  FRQWUDFW
   67$0)25'                                                                   8
                                                                                        '
 -$0(6 =251                                                      (PSOR\HH             &                                              
    ( 0$,1 67                                                  FRQWUDFW
   67$0)25'                                                                   8
                                                                                        '
 &3 &20081,&$7,216                                               6HUYLFHV             &                                              
    7+ 675((7 1
   673(7(56%85* )/                                                                8
                                                                                        '
 1(: 0($'2:/$1'6 67$',80                                         9HQXH &RVWV          &                                              
   &203$1< //&
   21( 0(7/,)( 67$',80 '5,9(                                                            8
   ($67 587+(5)25' 1- 
                                                                                        '
 620(7+,1* ,1.('                                                 *RRGV                &                                              
    (/0 +,// 3,.(
   1$6+9,//( 71                                                                    8
                                                                                        '
 ,1)5217 ,;&20                                                  6HUYLFHV             &                                              
    %52$':$<
   68,7(                                                                             8
   1(: <25. 1< 
                                                                                        '
 '& 67$',80 //&                                                  9HQXH &RVWV          &                                              
    32720$& $9( 6:
   :$6+,1*721 '&                                                                   8
                                                                                        '
 +286721 $7+/(7,&6                                               9HQXH &RVWV          &                                              
    +2/0$1 675((7 68,7( &
   +286721 7;                                                                      8
                                                                                        '




2IILFLDO )RUP        &KDSWHU  RU &KDSWHU  &DVHV /LVW RI &UHGLWRUV :KR +DYH WKH  /DUJHVW 8QVHFXUHG &ODLPV                          3DJH 
'HEWRU   $OSKD (QWHUWDLQPHQW //&                                                                           &DVH QXPEHU LI NQRZQ 

   1DPH RI FUHGLWRU DQG FRPSOHWH    1DPH WHOHSKRQH QXPEHU       1DWXUH RI WKH   ,QGLFDWH LI   $PRXQW RI XQVHFXUHG FODLP
   PDLOLQJ DGGUHVV LQFOXGLQJ ]LS   DQG HPDLO DGGUHVV RI FUHGLWRU FODLP           FODLP LV      ,I WKH FODLP LV IXOO\ XQVHFXUHG ILOO LQ RQO\ XQVHFXUHG
   FRGH                             FRQWDFW                        IRU H[DPSOH   FRQWLQJHQW   FODLP DPRXQW ,I FODLP LV SDUWLDOO\ VHFXUHG ILOO LQ
                                                                  WUDGH GHEWV    XQOLTXL      WRWDO FODLP DPRXQW DQG GHGXFWLRQ IRU YDOXH RI
                                                                  EDQN ORDQV     GDWHG RU     FROODWHUDO RU VHWRII WR FDOFXODWH XQVHFXUHG FODLP
                                                                  SURIHVVLRQDO    GLVSXWHG
                                                                  VHUYLFHV DQG                 7RWDO FODLP LI    'HGXFWLRQ IRU      8QVHFXUHG
                                                                  JRYHUQPHQW                    SDUWLDOO\          YDOXH RI           FODLP
                                                                  FRQWUDFWV                     VHFXUHG            FROODWHUDO RU
                                                                                                                   VHWRII

 -21(6 /$1* /$6$//(                                             6HUYLFHV             &                                              
   $0(5,&$6 ,1& -//
    ($67 5$1'2/3+ '5,9(                                                             8
   5' )/225
                                                                                       '
   &+,&$*2 ,/ 

 7$03$ 632576 $87+25,7<                                         9HQXH &RVWV       ;&                                                
    1 '$/( 0$%5< +:<
   7$03$ )/                                                                       8
                                                                                       '
 <,1=&$0                                                        6HUYLFHV             &                                              
    :DOQXW 6WUHHW
   3,776%85*+ 3$                                                                  8
                                                                                       '
 (92/87,21 0(',$ &$3,7$/                                       &RQWUDFW             &                                              
   //&
    :,/6+,5( %/9'                                                                 8
   68,7( 
                                                                                       '
   /26 $1*(/(6 &$ 

 %,**$0(                                                        *RRGV                &                                              
    :(/&+ 52$'
   '$//$6 7;                                                                      8
                                                                                       '
 &+$03,21 '$7$                                                  6HUYLFHV             &                                              
   /(9(/   5,9(56,'( 48$<
   6287+%$1.                                                                       8
   $8675$/,$
                                                                                       '




2IILFLDO )RUP       &KDSWHU  RU &KDSWHU  &DVHV /LVW RI &UHGLWRUV :KR +DYH WKH  /DUJHVW 8QVHFXUHG &ODLPV                          3DJH 
)LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVHDQGWKLVILOLQJ
'HEWRUQDPH$OSKD(QWHUWDLQPHQW//&
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH'LVWULFWRI'HODZDUH
&DVHQXPEHU LINQRZQ  /66



2IILFLDO )RUP 
'HFODUDWLRQ 8QGHU 3HQDOW\ RI 3HUMXU\ IRU 1RQ,QGLYLGXDO 'HEWRUV                                                                                 

$Q LQGLYLGXDO ZKR LV DXWKRUL]HG WR DFW RQ EHKDOI RI D QRQLQGLYLGXDO GHEWRU VXFK DV D FRUSRUDWLRQ RU SDUWQHUVKLS PXVW VLJQ DQG VXEPLW WKLV
IRUP IRU WKH VFKHGXOHV RI DVVHWV DQG OLDELOLWLHV DQ\ RWKHU GRFXPHQW WKDW UHTXLUHV D GHFODUDWLRQ WKDW LV QRW LQFOXGHG LQ WKH GRFXPHQW DQG DQ\
DPHQGPHQWV RI WKRVH GRFXPHQWV 7KLV IRUP PXVW VWDWH WKH LQGLYLGXDO¶V SRVLWLRQ RU UHODWLRQVKLS WR WKH GHEWRU WKH LGHQWLW\ RI WKH GRFXPHQW
DQG WKH GDWH %DQNUXSWF\ 5XOHV  DQG 

:$51,1*  %DQNUXSWF\ IUDXG LV D VHULRXV FULPH 0DNLQJ D IDOVH VWDWHPHQW FRQFHDOLQJ SURSHUW\ RU REWDLQLQJ PRQH\ RU SURSHUW\ E\ IUDXG LQ
FRQQHFWLRQ ZLWK D EDQNUXSWF\ FDVH FDQ UHVXOW LQ ILQHV XS WR  RU LPSULVRQPHQW IRU XS WR  \HDUV RU ERWK  86&   
 DQG 



            'HFODUDWLRQ DQG VLJQDWXUH



      , DP WKH SUHVLGHQW DQRWKHU RIILFHU RU DQ DXWKRUL]HG DJHQW RI WKH FRUSRUDWLRQ D PHPEHU RU DQ DXWKRUL]HG DJHQW RI WKH SDUWQHUVKLS RU
      DQRWKHU LQGLYLGXDO VHUYLQJ DV D UHSUHVHQWDWLYH RI WKH GHEWRU LQ WKLV FDVH
      , KDYH H[DPLQHG WKH LQIRUPDWLRQ LQ WKH GRFXPHQWV FKHFNHG EHORZ DQG , KDYH D UHDVRQDEOH EHOLHI WKDW WKH LQIRUPDWLRQ LV WUXH DQG FRUUHFW


         6FKHGXOH$%$VVHWV±5HDODQG3HUVRQDO3URSHUW\ 2IILFLDO)RUP$%
         6FKHGXOH'&UHGLWRUV:KR+DYH&ODLPV6HFXUHGE\3URSHUW\ 2IILFLDO)RUP'
         6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV 2IILFLDO)RUP()
         6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV 2IILFLDO)RUP*
         6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+
         6XPPDU\RI$VVHWVDQG/LDELOLWLHVIRU1RQ,QGLYLGXDOV 2IILFLDO)RUP6XP

         $PHQGHG6FKHGXOHBBBB

      ;$PHQGHG&KDSWHURU&KDSWHU&DVHV/LVWRI&UHGLWRUV:KR+DYHWKH/DUJHVW8QVHFXUHG&ODLPVDQG$UH1RW,QVLGHUV
         2WKHUGRFXPHQWWKDWUHTXLUHVDGHFODUDWLRQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


      , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW



       ([HFXWHGRQ     
                         00''<<<<
                                                                  8
                                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      6LJQDWXUH RI LQGLYLGXDO VLJQLQJ RQ EHKDOI RI GHEWRU


                                                                      John Brecker
                                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      3ULQWHGQDPH


                                                                      Independent Manager
                                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      3RVLWLRQRUUHODWLRQVKLSWRGHEWRU




2IILFLDO )RUP                      'HFODUDWLRQ 8QGHU 3HQDOW\ RI 3HUMXU\ IRU 1RQ,QGLYLGXDO 'HEWRUV                                    3DJH  RI 
             EXHIBIT 2

              Blackline




26350986.1
)LOO LQ WKLV LQIRUPDWLRQ WR LGHQWLI\ WKH FDVH

'HEWRU QDPH $OSKD (QWHUWDLQPHQW //&
8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH 'LVWULFW RI 'HODZDUH
&DVH QXPEHU LI NQRZQ  

                                                                                                                                ; &KHFN LI WKLV LV DQ
                                                                                                                                        DPHQGHG ILOLQJ

2IILFLDO )RUP 
&KDSWHU  RU &KDSWHU  &DVHV /LVW RI &UHGLWRUV :KR +DYH WKH  /DUJHVW
8QVHFXUHG &ODLPV DQG $UH 1RW ,QVLGHUV                                                                                                             

$ OLVW RI FUHGLWRUV KROGLQJ WKH  /DUJHVW XQVHFXUHG FODLPV PXVW EH ILOHG LQ D &KDSWHU  RU &KDSWHU  FDVH ,QFOXGH FODLPV ZKLFK WKH GHEWRU
GLVSXWHV 'R QRW LQFOXGH FODLPV E\ DQ\ SHUVRQ RU HQWLW\ ZKR LV DQ LQVLGHU DV GHILQHG LQ  86&     $OVR GR QRW LQFOXGH FODLPV E\
VHFXUHG FUHGLWRUV XQOHVV WKH XQVHFXUHG FODLP UHVXOWLQJ IURP LQDGHTXDWH FROODWHUDO YDOXH SODFHV WKH FUHGLWRU DPRQJ WKH KROGHUV RI WKH 
/DUJHVW XQVHFXUHG FODLPV

    1DPH RI FUHGLWRU DQG FRPSOHWH      1DPH WHOHSKRQH QXPEHU       1DWXUH RI WKH      ,QGLFDWH LI   $PRXQW RI XQVHFXUHG FODLP
    PDLOLQJ DGGUHVV LQFOXGLQJ ]LS     DQG HPDLO DGGUHVV RI FUHGLWRU FODLP              FODLP LV      ,I WKH FODLP LV IXOO\ XQVHFXUHG ILOO LQ RQO\ XQVHFXUHG
    FRGH                               FRQWDFW                        IRU H[DPSOH      FRQWLQJHQW   FODLP DPRXQW ,I FODLP LV SDUWLDOO\ VHFXUHG ILOO LQ
                                                                     WUDGH GHEWV       XQOLTXL      WRWDO FODLP DPRXQW DQG GHGXFWLRQ IRU YDOXH RI
                                                                     EDQN ORDQV        GDWHG RU     FROODWHUDO RU VHWRII WR FDOFXODWH XQVHFXUHG FODLP
                                                                     SURIHVVLRQDO       GLVSXWHG
                                                                     VHUYLFHV DQG                    7RWDO FODLP LI    'HGXFWLRQ IRU      8QVHFXUHG
                                                                     JRYHUQPHQW                       SDUWLDOO\          YDOXH RI           FODLP
                                                                     FRQWUDFWV                        VHFXUHG            FROODWHUDO RU
                                                                                                                         VHWRII

   67/28,6&219(17,21$1'
    9,6,7256&200,66,21
                                                                      &RQWUDFW            ;&                                                
    &219(17,213/=                                                                            8
    67(
    67/28,602                                                                         '
    67/28,6632576&200,66,21
    167675((768,7(67
    /28,602

   %(;(/ 1(3 ,17(*5$7('                                              &RQWUDFW                &                                             
    62/87,216
     %(7$ '5,9(                                                                              8
    3,776%85*+ 3$ 
                                                                                              '
   52%(57 672236                                                     (PSOR\HH                &                                             
     ( 0$,1 67                                                    FRQWUDFW
    67$0)25'                                                                        8
                                                                                              '
   ;26                                                               &RQWUDFW                &                                             
    32 %2; 
    $7/$17$ *$                                                                      8
                                                                                              '
   (/(9$7( 632576 3$571(56                                           6HUYLFHV                &                                             
     0$5,( 3 '(%$572/2
    :$<                                                                                       8
    6$17$ &/$5$ &$ 
                                                                                              '
    %5$1'                                                          *RRGV                   &                                             
    32 %2; 
    %26721 0$                                                                            8
                                                                                              '
   0$5& 75(670$1                                                     (PSOR\HH                &                                             
     ( 0$,1 67                                                    FRQWUDFW
    67$0)25'                                                                        8
                                                                                              '




2IILFLDO )RUP          &KDSWHU  RU &KDSWHU  &DVHV /LVW RI &UHGLWRUV :KR +DYH WKH  /DUJHVW 8QVHFXUHG &ODLPV                             3DJH 
'HEWRU   $OSKD (QWHUWDLQPHQW //&                                                                            &DVH QXPEHU LI NQRZQ 

    1DPH RI FUHGLWRU DQG FRPSOHWH    1DPH WHOHSKRQH QXPEHU       1DWXUH RI WKH   ,QGLFDWH LI   $PRXQW RI XQVHFXUHG FODLP
    PDLOLQJ DGGUHVV LQFOXGLQJ ]LS   DQG HPDLO DGGUHVV RI FUHGLWRU FODLP           FODLP LV      ,I WKH FODLP LV IXOO\ XQVHFXUHG ILOO LQ RQO\ XQVHFXUHG
    FRGH                             FRQWDFW                        IRU H[DPSOH   FRQWLQJHQW   FODLP DPRXQW ,I FODLP LV SDUWLDOO\ VHFXUHG ILOO LQ
                                                                   WUDGH GHEWV    XQOLTXL      WRWDO FODLP DPRXQW DQG GHGXFWLRQ IRU YDOXH RI
                                                                   EDQN ORDQV     GDWHG RU     FROODWHUDO RU VHWRII WR FDOFXODWH XQVHFXUHG FODLP
                                                                   SURIHVVLRQDO    GLVSXWHG
                                                                   VHUYLFHV DQG                 7RWDO FODLP LI    'HGXFWLRQ IRU      8QVHFXUHG
                                                                   JRYHUQPHQW                    SDUWLDOO\          YDOXH RI           FODLP
                                                                   FRQWUDFWV                     VHFXUHG            FROODWHUDO RU
                                                                                                                    VHWRII

   7,&.(70$67(5 %/8(',*,7$/                                       6HUYLFHV             &                                              
     &2//(&7,216 &(17(5
    '5,9(                                                                               8
    &+,&$*2 ,/ 
                                                                                        '
   -21$7+$1 +$<(6                                                 (PSOR\HH             &                                              
     ( 0$,1 67                                                 FRQWUDFW
    67$0)25'                                                                  8
                                                                                        '
 :,16721 0266                                                    (PSOR\HH             &                                              
    ( 0$,1 67                                                  FRQWUDFW
   67$0)25'                                                                   8
                                                                                        '
 .(9,1 *,/%5,'(                                                  (PSOR\HH             &                                              
    ( 0$,1 67                                                  FRQWUDFW
   67$0)25'                                                                   8
                                                                                        '
 -81( -21(6                                                      (PSOR\HH             &                                              
    ( 0$,1 67                                                  FRQWUDFW
   67$0)25'                                                                   8
                                                                                        '
 -$0(6 =251                                                      (PSOR\HH             &                                              
    ( 0$,1 67                                                  FRQWUDFW
   67$0)25'                                                                   8
                                                                                        '
 &3 &20081,&$7,216                                               6HUYLFHV             &                                              
    7+ 675((7 1
   673(7(56%85* )/                                                                8
                                                                                        '
 1(: 0($'2:/$1'6 67$',80                                         9HQXH &RVWV          &                                              
   &203$1< //&
   21( 0(7/,)( 67$',80 '5,9(                                                            8
   ($67 587+(5)25' 1- 
                                                                                        '
 620(7+,1* ,1.('                                                 *RRGV                &                                              
    (/0 +,// 3,.(
   1$6+9,//( 71                                                                    8
                                                                                        '
 ,1)5217 ,;&20                                                  6HUYLFHV             &                                              
    %52$':$<
   68,7(                                                                             8
   1(: <25. 1< 
                                                                                        '
 '& 67$',80 //&                                                  9HQXH &RVWV          &                                              
    32720$& $9( 6:
   :$6+,1*721 '&                                                                   8
                                                                                        '
 +286721 $7+/(7,&6                                               9HQXH &RVWV          &                                              
    +2/0$1 675((7 68,7( &
   +286721 7;                                                                      8
                                                                                        '




2IILFLDO )RUP        &KDSWHU  RU &KDSWHU  &DVHV /LVW RI &UHGLWRUV :KR +DYH WKH  /DUJHVW 8QVHFXUHG &ODLPV                          3DJH 
'HEWRU   $OSKD (QWHUWDLQPHQW //&                                                                           &DVH QXPEHU LI NQRZQ 

   1DPH RI FUHGLWRU DQG FRPSOHWH    1DPH WHOHSKRQH QXPEHU       1DWXUH RI WKH   ,QGLFDWH LI   $PRXQW RI XQVHFXUHG FODLP
   PDLOLQJ DGGUHVV LQFOXGLQJ ]LS   DQG HPDLO DGGUHVV RI FUHGLWRU FODLP           FODLP LV      ,I WKH FODLP LV IXOO\ XQVHFXUHG ILOO LQ RQO\ XQVHFXUHG
   FRGH                             FRQWDFW                        IRU H[DPSOH   FRQWLQJHQW   FODLP DPRXQW ,I FODLP LV SDUWLDOO\ VHFXUHG ILOO LQ
                                                                  WUDGH GHEWV    XQOLTXL      WRWDO FODLP DPRXQW DQG GHGXFWLRQ IRU YDOXH RI
                                                                  EDQN ORDQV     GDWHG RU     FROODWHUDO RU VHWRII WR FDOFXODWH XQVHFXUHG FODLP
                                                                  SURIHVVLRQDO    GLVSXWHG
                                                                  VHUYLFHV DQG                 7RWDO FODLP LI    'HGXFWLRQ IRU      8QVHFXUHG
                                                                  JRYHUQPHQW                    SDUWLDOO\          YDOXH RI           FODLP
                                                                  FRQWUDFWV                     VHFXUHG            FROODWHUDO RU
                                                                                                                   VHWRII

 -21(6 /$1* /$6$//(                                             6HUYLFHV             &                                              
   $0(5,&$6 ,1& -//
    ($67 5$1'2/3+ '5,9(                                                             8
   5' )/225
                                                                                       '
   &+,&$*2 ,/ 

 7$03$ 632576 $87+25,7<                                         9HQXH &RVWV       ;&                                                
    1 '$/( 0$%5< +:<
   7$03$ )/                                                                       8
                                                                                       '
 <,1=&$0                                                        6HUYLFHV             &                                              
    :DOQXW 6WUHHW
   3,776%85*+ 3$                                                                  8
                                                                                       '
 (92/87,21 0(',$ &$3,7$/                                       &RQWUDFW             &                                              
   //&
    :,/6+,5( %/9'                                                                 8
   68,7( 
                                                                                       '
   /26 $1*(/(6 &$ 

 %,**$0(                                                        *RRGV                &                                              
    :(/&+ 52$'
   '$//$6 7;                                                                      8
                                                                                       '
 &+$03,21 '$7$                                                  6HUYLFHV             &                                              
   /(9(/   5,9(56,'( 48$<
   6287+%$1.                                                                       8
   $8675$/,$
                                                                                       '




2IILFLDO )RUP       &KDSWHU  RU &KDSWHU  &DVHV /LVW RI &UHGLWRUV :KR +DYH WKH  /DUJHVW 8QVHFXUHG &ODLPV                          3DJH 
